MILESTONE MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA ANNUAL REPORT DECEMBER 31, 2014 This is a copy of the annual report of the separate account in which your Monarch Life Insurance Company variable annuity contract invests.We take pride in our continued commitment to provide prompt, courteous service to our contract owners.For inquiries regarding your contract, please call our Annuity Service Center at 1-800-654-0050. The investment results presented in this report are historical and are no indication of future performance. Report of Independent Registered Public Accounting Firm To the Receiver of Monarch Life Insurance Company and Contract Owners of Separate Account VA of Monarch Life Insurance Company: In our opinion, the accompanying statement of net assets and the related statement of operations and changes in net assets present fairly, in all material respects, the financial position of each of the investment divisions constituting Separate Account VA, a separate account of Monarch Life Insurance Company, (the “Sponsor Company”) at December 31, 2014 and 2013, the results of its operations for the years then ended, the changes in its net assets for each of the two years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Sponsor Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2014 and 2013 by correspondence with custodians, provide a reasonable basis for our opinion. April 24, 2015 1 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA STATEMENT OF NET ASSETS AT DECEMBER 31, 2014 ASSETS Cost Shares Market Value Investment in BlackRock Variable Series Funds, Inc.: BlackRock Money Market V.I. Fund $ $ BlackRock U.S. Government Bond V.I. Fund 8 1 8 BlackRock High Yield V.I. Fund BlackRock Large Cap Core V.I. Fund BlackRock Value Opportunities V.I. Fund BlackRock Global Allocation V.I. Fund BlackRock Basic Value V.I. Fund Total Invested Assets $ Dividends Receivable 43 Total Assets LIABILITIES Payable to Monarch Life Insurance Company 38 Total Liabilities 38 Net Assets $ The accompanying notes are an integral part of these financial statements. 2 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA STATEMENT OF NET ASSETS AT DECEMBER 31, 2013 ASSETS Cost Shares Market Value Investment in BlackRock Variable Series Funds, Inc.: BlackRock Money Market V.I. Fund $ $ BlackRock U.S. Government Bond V.I. Fund 24 BlackRock High Yield V.I. Fund BlackRock Large Cap Core V.I. Fund BlackRock Value Opportunities V.I. Fund BlackRock Global Allocation V.I. Fund BlackRock Basic Value V.I. Fund Total Invested Assets $ Dividends Receivable 92 Total Assets LIABILITIES Payable to Monarch Life Insurance Company Total Liabilities Net Assets $ The accompanying notes are an integral part of these financial statements. 3 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA STATEMENTS OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2014 BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock Money U.S. Government High Large Cap Value Global Basic Market Bond Yield Core Opportunities Allocation Value Total V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division Investment Income: Dividends $ $ $ 5 $ Expenses: Risk Charges and Administrative Expenses - Net Investment Income (Loss) 5 5 Gains and (Losses) on Investments: Net Realized Gains (Losses) 35 Net Unrealized Gains (Losses) 16 Capital Gain Distributions 46 Net Gains (Losses) 9 Net Increase in Net Assets Resulting from Operations 14 Transfers Due to Terminations Net Decrease in Net Assets Resulting from Principal Transactions Total Decrease in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ The accompanying notes are an integral part of these financial statements. 4 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA STATEMENTS OF OPERATIONS AND CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2013 BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock BlackRock Money U.S. Government High Large Cap Value Global Basic Market Bond Yield Core Opportunities Allocation Value Total V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division V.I. Division Investment Income: Dividends $ $ $ 6 $ Expenses: Risk Charges and Administrative Expenses Net Investment Income (Loss) 5 Gains and (Losses) on Investments: Net Realized Gains (Losses) 9 Net Unrealized Gains (Losses) Capital Gain Distributions 2 Net Gains (Losses) Net Increase (Decrease) in Net Assets Resulting from Operations Transfers Due to Terminations 3 Net Increase (Decrease) in Net Assets Resulting from Principal Transactions 3 Total Increase (Decrease) in Net Assets Net Assets - Beginning of Year Net Assets - End of Year $ The accompanying notes are an integral part of these financial statements. 5 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA NOTES TO FINANCIAL STATEMENTS NOTE 1-ORGANIZATION Monarch Life Insurance Company Separate Account VA (the Account) is a segregated account of Monarch Life Insurance Company (Monarch Life) and is registered as a unit investment trust under the Investment Company Act of 1940, as amended (1940 Act).Each of the seven investment divisions of the Account are invested solely in the shares of seven corresponding separate funds of the BlackRock Variable Series Funds, Inc. (the Funds), an open-end management investment company registered under the 1940 Act.BlackRock Advisors, LLC, is the investment advisor for the Funds. Monarch Life is a wholly-owned subsidiary of Regal Reinsurance Company (Regal Re).On June 9, 1994, the Insurance Commissioner of the Commonwealth of Massachusetts (the Commissioner) was appointed receiver (the Receiver) of Monarch Life in a rehabilitation proceeding pending before the Supreme Judicial Court for Suffolk County, Massachusetts (the Court).A term sheet dated July 19, 1994 (the Term Sheet) among the Commissioner (in her capacity as Commissioner and Receiver) and certain Regal Re shareholders and noteholders and holders of Monarch Life’s surplus notes (representing approximately 85% of both the total outstanding Regal Re notes and common stock) (the Holders) was approved by the Court on September 1, 1994.Pursuant to the Term Sheet, the Holders transferred their notes and stock into voting trusts for which the Commissioner is the sole trustee, which effectively vests control of Monarch Life and Regal Re in the Commissioner. Some insurance departments have either suspended, revoked or not renewed Monarch Life’s certificate of authority, ordered Monarch Life to cease writing new business, or have requested a voluntary suspension of sales. Monarch Life currently limits its business to maintaining its existing blocks of disability income insurance policies, variable life insurance policies, and annuity contracts.Monarch Life ceased issuing new variable life insurance policies and new annuity contracts effective May 1, 1992, and new disability income insurance policies effective June 15, 1993. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of Monarch Life and Regal Re.The Account cannot be charged with liabilities arising out of any other business of Monarch Life or Regal Re and is held for the exclusive benefit of the contract owners participating in the Account. NOTE 2-SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Account in preparation of its financial statements.Preparation of financial statements requires the use of estimates made by management.Actual results may differ from these estimates.The policies are in conformity with accounting principles generally accepted in the United States of America. 6 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA NOTES TO FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES (Continued) INVESTMENTS:The investments in shares of the Funds are stated at market value, which is the net asset value per share of the respective Funds each day that the New York Stock Exchange is open.Investment transactions are accounted for on the date the shares are purchased or sold.The cost of shares redeemed and realized gains and losses are determined on the first-in, first-out method.Dividend income and capital gain distributions received from the Funds are reinvested in additional shares of the Funds and are recorded by the Account on the ex-dividend date. FEDERAL INCOME TAXES:For federal income tax purposes, operations of the Account are combined with those of Monarch Life, which is taxed as a life insurance company.Under existing federal income tax law, Monarch Life anticipates no tax liability resulting from the operations of the Account. FAIR VALUE MEASUREMENT:At December 31, 2014 and December 31, 2013, all the Account’s recurring fair value measurements, which consist solely of mutual funds and marketable securities, represent Level 1 fair value measurements, which, as defined in Financial Accounting Standards Board Accounting Standards Codification 820, Fair Value Measurements and Disclosures, are quoted prices in active markets for identical securities. NOTE 3-PURCHASES AND SALES OF SECURITIES Total cost of purchases and proceeds from sales of shares of the Funds by the Account for the year ended December 31, 2014 are shown below: Purchases Sales BlackRock Money Market V.I. Fund $ $ BlackRock U.S. Government Bond V.I. Fund 5 BlackRock High Yield V.I. Fund BlackRock Large Cap Core V.I. Fund BlackRock Value Opportunities V.I. Fund BlackRock Global Allocation V.I. Fund BlackRock Basic Value V.I. Fund Totals 7 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA NOTES TO FINANCIAL STATEMENTS NOTE 4-EXPENSES Monarch Life assumes mortality and expense risks and administrative expenses related to the operations of the Account. Monarch Life deducts a daily charge from the assets of the Account to cover these risks.This charge is, on an annual basis, equal to a rate of 1.4% (0.85% for mortality risks, 0.40% for expense risks, and 0.15% for administrative charges) of the daily net assets of the Account. NOTE 5-CHANGES IN UNITS OUTSTANDING The changes in units outstanding for the years ended December 31, 2014 and 2013 are shown below: Issued Redeemed Net Decrease Issued Redeemed Net Decrease BlackRock Money Market V.I. Division 75 BlackRock U.S. Govt. Bond V.I. Division 9 BlackRock High Yield V.I. Division BlackRock Large Cap Core V.I. Division 54 BlackRock Value Opportunities V.I. Division BlackRock Global Allocation V.I. Division BlackRock Basic Value V.I. Division NOTE 6-CONTRACT CHARGES An annual contract maintenance charge of $30 may be assessed annually by Monarch Life during a contract’s accumulation period. Premium tax may be assessed to a contract.Premium taxes (if any) vary from state to state, are primarily calculated on premium amounts, and range from 0.5% to 3.0%. Withdrawal charges may be assessed to a contract if withdrawals are made in excess of certain amounts or are made in certain years.Withdrawal charges (if any) range from 1% to 5% of the amount withdrawn and the cumulative total of all withdrawal charges is guaranteed never to exceed 5% of a contract’s total purchase payments. 8 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA NOTES TO FINANCIAL STATEMENTS NOTE 7-CONTRACT OWNERS’ ACCUMULATION VALUES Contract owners’ accumulation values for 2014, 2013, 2012, 2011, and 2010 consist of the following: At December 31, For the year ended December 31, Accumulation Units Accumulation Unit Value Accumulation Value Investment Income Ratio* Expenses as a % of Average Accumulation Value** Total Return*** BlackRock Money Market V.I. Division $ 14.32 $ 0.00% 1.40% (1.38%) BlackRock U.S. Government Bond V.I. Division 2.57% 1.40% 4.41% BlackRock High Yield V.I. Division 5.45% 1.40% 1.47% BlackRock Large Cap Core V.I. Division 0.98% 1.40% 10.79% BlackRock Value Opportunities V.I. Division 0.19% 1.40% 3.76% BlackRock Global Allocation V.I. Division 2.15% 1.40% 0.68% BlackRock Basic Value V.I. Division 1.43% 1.40% 8.39% BlackRock Money Market V.I. Division $ 14.52 0.00% 1.40% (1.43%) BlackRock U.S. Government Bond V.I. Division 2.42% 1.40% (4.60%) BlackRock High Yield V.I. Division 5.86% 1.40% 7.80% BlackRock Large Cap Core V.I. Division 1.03% 1.40% 31.77% BlackRock Value Opportunities V.I. Division 0.54% 1.40% 40.43% BlackRock Global Allocation V.I. Division 1.03% 1.40% 13.18% BlackRock Basic Value V.I. Division 1.21% 1.40% 36.16% BlackRock Money Market V.I. Division 75 $ 14.73 0.00% 1.40% (1.41%) BlackRock U.S. Government Bond V.I. Division 9 2.50% 1.40% 0.98% BlackRock High Yield V.I. Division 6.52% 1.40% 14.05% BlackRock Large Cap Core V.I. Division 1.49% 1.40% 11.13% BlackRock Value Opportunities V.I. Division 0.42% 1.40% 11.96% BlackRock Global Allocation V.I. Division 1.25% 1.40% 8.75% BlackRock Basic Value V.I. Division 1.85% 1.40% 12.46% BlackRock Money Market V.I. Division 75 $ 14.94 0.00% 1.40% (1.39%) BlackRock U.S. Government Bond V.I. Division 3.19% 1.40% 4.83% BlackRock High Yield V.I. Division 6.95% 1.40% 1.94% BlackRock Large Cap Core V.I. Division 1.15% 1.40% 0.99% BlackRock Value Opportunities V.I. Division 0.39% 1.40% (3.78%) BlackRock Global Allocation V.I. Division 2.15% 1.40% (4.84%) BlackRock Basic Value V.I. Division 1.68% 1.40% (3.80%) BlackRock Money Market V.I. Division 75 $ 15.15 0.00% 1.40% (1.37%) BlackRock Government Income V.I. Division 3.76% 1.40% 7.27% BlackRock High Income V.I. Division 7.71% 1.40% 13.75% BlackRock Large Cap Core V.I. Division 0.78% 1.40% 7.59% BlackRock Value Opportunities V.I. Division 0.55% 1.40% 26.90% BlackRock Global Allocation V.I. Division 0.71% 1.40% 8.51% BlackRock Basic Value V.I. Division 1.68% 1.40% 11.24% 9 MONARCH LIFE INSURANCE COMPANY SEPARATE ACCOUNT VA NOTES TO FINANCIAL STATEMENTS NOTE7-CONTRACT OWNERS’ ACCUMULATION VALUES(Continued) *These ratios represent dividends received by the Account’s divisions from the underlying investments, divided by the respective division’s average net assets.These ratios exclude those expenses, such as mortality and expense risk charges, that result in direct reductions to the Account’s unit values.The recognition of investment income by the Account’s divisions is affected by the timing of the declaration of dividends by the underlying investments. **These ratios represent the expenses of the Account (consisting primarily of mortality and expense risk charges) which result in a direct reduction to the Account’s unit values.Expenses of the underlying investments and any charges made directly to a contract (through the redemption of units) are excluded. ***These ratios represent the total return of the Account’s divisions.These ratios include changes in the values of the underlying investments and deductions for items included in the expense ratios.These ratios do not include any contract charges; inclusion of these amounts in the calculations would result in reductions in the ratios. NOTE 8-DIVERSIFICATION REQUIREMENTS Under the provisions of Section 817(h) of the Internal Revenue Code, as amended (the Code), a variable annuity contract, other than a contract issued in connection with certain types of employee benefit plans, will not be treated as an annuity contract for federal tax purposes for any period for which the investments of the segregated asset account, on which the contract is based, are not adequately diversified.The Code provides that the "adequately diversified" requirement may be met if the underlying investments satisfy either a statutory safe harbor test or diversification requirements set forth in regulations issued by the Secretary of the Treasury. The Internal Revenue Service has issued regulations under Section 817(h) of the Code.Monarch Life believes, based on assurances from the Funds, that the Account satisfies the current requirements of the regulations. NOTE 9-PRINCIPAL UNDERWRITER AND GENERAL DISTRIBUTOR Baystate Capital Services, Inc. (BCSI), is the principal underwriter and general distributor of the contracts maintained in the Account.BCSI is a wholly-owned subsidiary of Monarch Life. NOTE 10-SUBSEQUENT EVENTS As of April 24, 2015, the date in which the financial statements were available to be issued, management has determined that no subsequent events have occurred following the balance sheet date of December 31, 2014 which require recognition or disclosure in the financial statements. 10
